Citation Nr: 0529212	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-24 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO) that granted service connection for PTSD 
with an evaluation of 30 percent effective January 26, 2000.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for TDIU is 
referred to the RO for initial adjudication.



FINDINGS OF FACT

1. VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the claim on appeal.  

2.  The veteran's service-connected mental disorder is 
manifested by deficiencies in the areas of work, family 
relations, and mood.



CONCLUSION OF LAW

The criteria for a schedular evaluation of 70 percent for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  



A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-121 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) 
(2005).  

With regard to element (1), the rating decisions of May 2002 
and February 2003 and the statement of the case (SOC) issued 
in June 2003 provided the veteran with specific information 
as to why his claim remained denied, and of the evidence that 
was still lacking.  The rating decisions and SOC acted to 
provide adequate notice to the veteran of what evidence and 
information was required to substantiate his claim for an 
initial rating higher than 30 percent for his service-
connected mental disorder.  

With regard to elements (2) and (3), the RO sent the veteran 
a VCAA letter in November 2002 which notified him of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  Specifically, the letter 
explained that VA would help him get such things as medical 
records or other records identified by the veteran, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.  

Finally, with respect to element (4), the November 2002 VCAA 
letter asked the veteran to submit relevant treatment 
records.  The RO specifically gave notice to the veteran of 
the fourth element by including 38 C.F.R. § 3.159(b) in the 
Pertinent Laws, Regulations, Rating Schedule Provisions 
section of the June 2003 SOC and the April 2004 and July 2005 
SSOCs.  These inclusions, together with the advice to the 
veteran in the February 2005 VCAA letter regarding the need 
for the veteran to send or identify appropriate evidence, 
served to inform the veteran of his duty to provide any 
evidence in his possession that pertained to his claim.  
Moreover, the fourth element wording need not be strictly 
used, as the Court has recently held that failure to 
explicitly tell a claimant to submit relevant evidence in his 
possession was generally not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini II, the Court also held that VCAA notice must be 
given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.   In the present case, 
some of the notice was given after the initial rating 
decision.  Delayed notice is generally not prejudicial to a 
claimant.  Mayfield.  The Board observes that an error in the 
timing of notice is not prejudicial error unless the 
appellant "identif[ies] with considerable specificity, how 
the notice was defective and what evidence the appellant 
would have provided or requested the Secretary to obtain... had 
the Secretary fulfilled his notice obligations; further, an 
appellant must also assert, again with considerable 
specificity, how the lack of that notice and evidence 
affected the essential fairness of the adjudication."  Short 
Bear v. Nicholson, No. 03-2145 (U.S. Vet. App. Aug. 31, 
2005); Mayfield 19 Vet. App. at 121. 

There has been no showing of prejudice in this case as the 
result of the delayed notice.  The Board finds that there is 
no indication of prejudice in the notice provided with regard 
to the claim decided in this decision.  See Mayfield, supra.



B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran was afforded a VA psychiatric evaluation in 
September 2000.  The veteran was scheduled for a second VA 
examination in conjunction with his appeal in March 2002.  He 
did not appear.  The RO subsequently determined that the 
veteran had never received notice of the examination.  The 
veteran was rescheduled for a VA psychiatric evaluation which 
was conducted in December 2002.  

In addition to the above mentioned VA examinations, VA 
complied with its duty to assist by obtaining VA outpatient 
treatment reports identified by the veteran, which have been 
associated with the claims file.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



II.  Factual Background

The veteran initially filed a claim for service connection 
for PTSD in January 2000.  Along with this claim, he 
submitted VA outpatient treatment reports.  These reports 
indicated a diagnosis of PTSD from military experience, 
primarily due to experiences of abandonment, building on 
childhood experiences of abandonment.  

In September 2000 the veteran was afforded a psychiatric 
examination for VA in conjunction with his service connection 
claim.  At this evaluation, the veteran reported that he 
worked in the engineering company and was always under attack 
by hostile forces.  The veteran reported witnessing numerous 
bombardments, attacks, injuries, and deaths while in Vietnam.  
He further stated that he felt like he did not "fit in" 
after returning from Vietnam, and worked for a while in a 
fishing boat company and then as a custodian.  He became 
involved with drugs in the 1970s, spending some time in 
rehabilitation and six months in a correction center.  After 
his release, the veteran worked construction and demolition, 
as well as brief employment in the post office.  The veteran 
reported that he last worked in 1999 and that he presently 
lived with his father.  He reported having an isolated life 
with little socialization.  

Mental status evaluation at this September 2000 evaluation 
revealed no major disorder of speech, coherent thought 
process, no delusional thinking, no hallucination, no 
suicidal ideation or nightmares.  The veteran manifested 
somewhat labile affect and anxious mood and admitted to 
having memories of battles emerge in his mind, stating that 
certain things reminded him of these battles.  The veteran 
presented complaints of periods of depression, isolation, and 
hypervigilance.  Cognitive function, intelligence, and memory 
were judged to be average.  

The examiner gave a relevant diagnostic impression of PTSD, 
chronic and delayed, substance abuse, presently in remission, 
and dysthymic disorder.  The veteran's global assessment of 
functioning (GAF) was judged to be 65.  This score was based 
on the fact that the veteran lived by, cared for, himself; 
had good hygiene; was able to drive his car; found the 
doctor's office without assistance; was able to work 
periodically and sustain himself; but also took into account 
the veteran's PTSD, social isolation, and poor self-esteem.  

In August 2001, the veteran contended that his PTSD had 
become worse since his most recent examination.  

The veteran's VA psychologist reported in August 2001, that 
the veteran had a longstanding pattern of isolation and 
alienation in relationships, as well as feelings of 
unworthiness, based on feelings that others do not care about 
him.  The psychologist opined that these feelings were 
learned in response to trauma from Vietnam and his early home 
life.  The psychologist stated that the veteran was unable to 
get close to and trust many people.  

VA outpatient treatment reports dated from October 1999 to 
November 2002, indicate continued treatment for PTSD.  The 
records report isolation and alienation triggered by a 
perception that others did not really care, which was 
described as behavior learned in response to trauma.  These 
records also indicate continued treatment for marijuana use, 
and attempts to establish a substance free lifestyle; to use 
alternative strategies to cope with trauma triggers.  

An October 2002 treatment report noted the veteran's 
strengths and weaknesses.  His strengths at that time 
included bright cognition, open insight, a personable and 
cooperative attitude, good grooming, good prior treatment 
response, and found the veteran to be successfully self-
employed in sports section photography.  The veteran's 
contact with his two sons was noted, as was his stable co-
parenting relationship with his ex-wife, and his continued 
contact with his father.  The veteran's limitations included 
a limited ability to identify or control trauma triggers and 
social isolation.  The veteran's GAF was 50.

A November 2002 treatment report indicated that the veteran 
had stopped marijuana usage in May 2001.  The psychologist 
noted that the veteran was continuing his photography work 
and had accepted part-time employment with his tax accountant 
for tax season.  

The assessment was that the veteran was stable and coping.  
This treatment report also noted the veteran's regular 
contact with his two sons, and indicated that his ex-wife 
supported such contact.  The veteran also reported talking 
with three close friends, all of whom were supportive.  

In December 2002 the veteran underwent a second psychiatric 
evaluation for VA.  This evaluation included review of the 
veteran's medical records.  The veteran reported that he had 
taken some computer classes and had worked in the computer 
repair section of a company until November 2000, when his 
record of drug-related incarceration in the 1970s forced 
withdrawal of the offer of position.  The veteran reported 
that he had recently applied for a job as a companion for the 
elderly.  He stated that his experiences in Vietnam affected 
him in that he tries to please people, and he admitted to 
having low self-esteem.  

Mental status evaluation in December 2002 revealed the 
veteran to be alert and oriented, with a coherent thought 
process, no delusional thinking, no hallucination, and no 
suicidal or homicidal ideation.  The veteran's mood was 
euthymic, his affect was full range, and his intellectual 
function and memory were average.  

The examiner gave a diagnosis of generalized anxiety 
disorder, and dependent personality features based on the 
veteran's dependence on the approval of others.  The examiner 
noted that dysthymic disorder could not be ruled out because 
the veteran expressed feelings of sadness and not being part 
of an active life process.  The Axis I diagnosis also 
included substance abuse in remission.  

The examiner provided a GAF score of 60, because the veteran 
lived by himself, took care of his activities of daily 
living, owned a car, was able to drive, drove himself to the 
evaluation, and was noted to be moderately well groomed.  

In an addendum dated in January 2003, the examiner stated 
that he changed the established diagnosis of PTSD to one of 
generalized anxiety disorder because the veteran no longer 
presented findings consistent with a diagnosis of PTSD.


III.  Legal Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Under the general rating formula for mental disorders, a 30 
percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas:  
work, school, family relations, judgment, thinking, and mood.  
Id.; see Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Id.; see Sellers v. Principi, 372 F. 
3d 1318 (Fed. Cir. 2004).  

At the outset, the Board notes some conflict in the evidence, 
with VA treatment examiners noting a GAF of 50, indicative of 
severe disability, while examiner's for VA have provided 
somewhat higher GAFs, of 60 and 65.  

Even when given the higher GAF's, however, the veteran was 
noted to have deficiencies in at least three of the six areas 
needed for a 70 percent evaluation.  He has been unemployed 
for large parts of the period since the grant of service 
connection.  This finding suggests impairment in the area of 
work.  On the most recent examination he was separated from 
his wife.  He, thus appears to have impairment in the area of 
family relationships.  He also has impairment in the area of 
his mood, as he has been reported as depressed.  

It does not appear that he has attempted schooling, and there 
is no evidence as to whether he has impairment in this area.  
His judgment and thinking have been found to be intact on 
examinations.  

Because the veteran has impairments in at least three of the 
six areas needed for a 70 percent evaluation, the Board finds 
that his symptoms approximate the criteria for that 
evaluation.  38 C.F.R. § 4.7.  His symptoms appear to have 
been about the same throughout the period since the grant of 
service connection.  Therefore the 70 percent evaluation is 
warranted effective from the date of service connection.  

While one examiner found the veteran not to meet the criteria 
for PTSD, all other medical professionals have found that the 
veteran meets the criteria for that disability.  Resolving 
reasonable doubt in the veteran's favor, the Board concludes 
that his psychiatric disability is attributable to the 
service connected PTSD.

The veteran has been able to maintain employment periodically 
throughout the period since the grant of service connection.  
His unemployment has not been entirely due to his psychiatric 
disability, inasmuch as he reported on the recent examination 
that he lost one job when his employer discovered that he had 
been incarcerated.  He has also been able to maintain a 
relationship with his children and to share an apartment.  

This record does not show that the service connected 
psychiatric disability causes total occupational and social 
impairment.  Therefore, a 100 percent rating is not warranted 
for any period since the effective date of service 
connection.


ORDER


An initial evaluation of 70 percent is granted for PTSD, 
effective January 26, 2000.  


	                        
____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


